DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Response to Arguments
Applicant's arguments filed 02/18/2021 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. In view of the amendment, Examiner reconsidered Gong et al. (US 2011/0235576 A1), which was provided in the Advisory Action filed 12/31/2020, and submits Gong anticipates amended claim 1.	
Examiner’s Note
To advance prosecution and overcome the prior art, the Examiner suggests to amend the independent claims to recite the structure shown in Fig. 13. Particularly, [0138] discloses a frame that includes a Simultaneous Transmission Capability field comprising a MU-MC subfield indicating MU-MC 

Claim Objections
Claim(s) 4 and 15 is/are objected to because of the following informalities:  
Claim 4 recites “a transmitter”. Examiner suggests to amend the claim to “The wireless communication device according to claim 1, wherein the transmitter is configured to”.	Claim 15 recites “the number of channel sets shown in the first information received from the terminal capability terminals” but it should be “the number of channel sets shown in the information received from the first terminals”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

5 recites the limitation "wherein the control circuitry is configured to select first wireless communication devices from a plurality of terminals so that a total of the number of channels sets shown in the terminal capability information received from the first terminals is equal to or lower than a number of channel sets among which signals can be transmitted and received independently in the wireless communication device and among which determination of a carrier sense being busy or idle can be simultaneously performed in the wireless communication device, and perform the assignment of the channels for the first terminals" (Emphasis added).  There is insufficient antecedent basis for “the first terminals” in the claim. Does “the first terminals” refer to “terminal” in claim 1, or “a plurality of terminals” in claim 5, or “first wireless communication devices” in claim 5? Based on original claim 5 and similarly and previously presented claim 15, it appears “the first terminals” is “first wireless communication devices” which are part of the “plurality of terminals”. 

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claim(s) 1-3, 5, 9-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al. (US 2011/0235576 A1).

Regarding claim 1, Gong discloses A wireless communication device (Fig. 2, [0021]: requestor (=wireless communication device) may be a mobile device or a network controller), comprising: 
a transmitter ([0014]: radio’s transmitter) configured to transmit a message that includes information identifying all channels through which the wireless communication device is capable of performing multi-user communication (Fig. 2: step 230. [0022]: requestor transmits MRTS (=message) that comprises list A (=information) indicating channels or a subset of channels that are available. [0037]: multi-user MIMO may be used for communication. Fig. 6, [0034]: MRTS may be addressed to multiple responders);
a receiver ([0014]: radio’s receiver) configured to receive a terminal capability information showing a number of channel sets on which a terminal can communicate (Fig. 2: step 260. [0025]: requestor receives MCTS that comprises list C (=terminal capability information) indicating channels that both the responder (=terminal) and the requestor can use, wherein list C is produced from list A and list B, wherein list B indicates channels or a subset of channels that are available for the responder. [0021]: responder may be a mobile device or a network controller. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, there are 3 channel sets: channel 1, channel 2, and channel 3); and 
control circuitry configured to ([0014]: processor)
perform assignment of channels to the terminal from all of the channels according to the terminal capability information for the multi-user communication and the information indicating all of the channels ([0025]: requestor selects all or some channels in list C (=terminal capability list A (=information) and list B. [0037]: multi-user MIMO may be used for communication), and
transmit information of the assignment of channels which is a subset of all of the channels (Fig. 2: steps 270-275. [0025]: requestor notifies the responder which channels have been selected for communication, wherein the notified channels include all or some channels (=subset) in list C),
wherein 
signals can be transmitted independently in the terminal among channel sets whose number is shown in the terminal capability information of the terminal (Fig. 5, [0033]: responder can transmit MCTS and BA (=signals) in channels 1 and 3 at different times (=independently), wherein each MCTS indicates only channels 1 and 3 (=channel sets) are free), 
determination of a carrier sense being busy or idle can be independently performed in the terminal among the channel sets ([0023]: responder senses available channels to be free. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, the 3 channel sets (channel 1, channel 2, and channel 3) can be independently sensed by the responder because channel 2 was sensed to be busy although it is located between channels 1 and 3 which were sensed to be available), and 
each of the channel sets is configured by one channel or two or more consecutive channels in frequency in a predetermined frequency band including all of the channels, which includes two or more channels (Fig. 5, [0033]: “channel set 1” comprises of channel 1, “channel set 2” comprises of channel 2, and “channel set 3” comprises of channel 3 (=each of the channel sets is configured by one channel). The requestor provides a list of 3 available channels (=all of the channels, which includes two or more channels) and the responder provides a list of 2 “channel sets”, i.e., channels 1 and 3, from among the 3 available channels of the requestor (=predetermined frequency band). [0037]: the term “channel” is assumed to mean a frequency channel).

Regarding claim 9, Gong discloses A wireless communication device (Fig. 2, [0021]: requestor (=wireless communication device) may be a mobile device or a network controller), comprising: 
a transmitter ([0014]: radio’s transmitter) configured to transmit a message that includes information identifying all communication resources through which the wireless communication device is capable of performing multi-user communication (Fig. 2: step 230. [0022]: requestor transmits MRTS (=message) that comprises list A (=information) indicating channels or a subset of channels (=communication resources) that are available. [0037]: multi-user MIMO may be used for communication. Fig. 6, [0034]: MRTS may be addressed to multiple responders);
a receiver ([0014]: radio’s receiver) configured to receive terminal capability information showing a number of communication resources sets on which a terminal can communicate (Fig. 2: step 260. [0025]: requestor receives MCTS that comprises list C (=terminal capability information) indicating channels that both the responder (=terminal) and the requestor can use, wherein list C is produced from list A and list B, wherein list B indicates channels or a subset of channels that are available for the responder. [0021]: responder may be a mobile device or a network controller. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=communication resource sets) is determined to be busy. Note: in the example of Fig. 5, there are 3 channel sets: channel 1, channel 2, and channel 3); and 
control circuitry configured to ([0014]: processor)
perform assignment of communication resources to the terminal from all of the communication resources according to the terminal capability information for the multi-user communication and the information indicating all of the channels ([0025]: requestor selects all or some channels in list C (=terminal capability information) for a communication, wherein list C is list A (=information) and list B. [0037]: multi-user MIMO may be used for communication), and
transmit information of the assignment of communication resources which is a subset of all of the communication resources (Fig. 2: steps 270-275. [0025]: requestor notifies the responder which channels have been selected for communication, wherein the notified channels include all or some channels (=subset) in list C),
wherein 
signals can be transmitted and received independently in the terminal among communication resource sets whose number is shown in the terminal capability information of the terminal (Fig. 5, [0033]: responder can transmit MCTS and BA and receive MRTS and data (=signals) in channels 1-3 at different times (=independently), wherein each MCTS indicates only channels 1 and 3 (=communication resource sets) are free), 
determination of a carrier sense being busy or idle can be independently performed in the terminal among the communication resource sets ([0023]: responder senses available channels to be free. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=communication resource sets) is determined to be busy. Note: in the example of Fig. 5, the 3 channel sets (channel 1, channel 2, and channel 3) can be independently sensed by the responder because channel 2 was sensed to be busy although it is located between channels 1 and 3 which were sensed to be available), and 
each of the communication resource sets is configured by one channel or two or more consecutive communication resources in frequency in a predetermined frequency band including all of the communication resources, which includes two or more channels (Fig. 5, [0033]: “channel set 1” comprises of channel 1, “channel set 2” comprises of channel 2, and “channel set 3” comprises of channel 3 (=each of the communication resource sets is configured by one list of 3 available channels (=all of the communication resource sets, which includes two or more channels) and the responder provides a list of 2 “channel sets”, i.e., channels 1 and 3, from among the 3 available channels of the requestor (=predetermined frequency band). [0037]: the term “channel” is assumed to mean a frequency channel).

Regarding claim 11, Gong discloses A wireless communication method performed by a wireless communication device (Fig. 2, [0021]: requestor (=wireless communication device) may be a mobile device or a network controller), comprising: 
transmitting a message that includes information identifying all channels through which the wireless communication device is capable of performing multi-user communication (Fig. 2: step 230. [0022]: requestor transmits MRTS (=message) that comprises list A (=information) indicating channels or a subset of channels that are available. [0037]: multi-user MIMO may be used for communication. Fig. 6, [0034]: MRTS may be addressed to multiple responders);
receiving terminal capability information showing a number of channel sets on which a terminal can communicate (Fig. 2: step 260. [0025]: requestor receives MCTS that comprises list C (=terminal capability information) indicating channels that both the responder (=terminal) and the requestor can use, wherein list C is produced from list A and list B, wherein list B indicates channels or a subset of channels that are available for the responder. [0021]: responder may be a mobile device or a network controller. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, there are 3 channel sets: channel 1, channel 2, and channel 3); 
performing assignment of channels to the terminal from all of the channels according to the terminal capability information for the multi-user communication and the information indicating all of the channels ([0025]: requestor selects all or some channels in list C (=terminal capability information) for a communication, wherein list C is produced from list A (=information) and list B. [0037]: multi-user MIMO may be used for communication);
transmitting information of the assignment of channels which is a subset of all of the channels (Fig. 2: steps 270-275. [0025]: requestor notifies the responder which channels have been selected for communication, wherein the notified channels include all or some channels (=subset) in list C),
wherein 
signals can be transmitted and received independently in the terminal among channel sets whose number is shown in the terminal capability information of the terminal (Fig. 5, [0033]: responder can transmit MCTS and BA and receive MRTS and data (=signals) in channels 1-3 at different times (=independently), wherein each MCTS indicates only channels 1 and 3 (=channel sets) are free), 
determination of a carrier sense being busy or idle can be independently performed in the terminal among the channel sets ([0023]: responder senses available channels to be free. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, the 3 channel sets (channel 1, channel 2, and channel 3) can be independently sensed by the responder because channel 2 was sensed to be busy although it is located between channels 1 and 3 which were sensed to be available), and 
each of the channel sets is configured by one channel or two or more consecutive channels in frequency in a predetermined frequency band including all of the channels, which includes two or more channels (Fig. 5, [0033]: “channel set 1” comprises of channel 1, “channel set 2” comprises of channel 2, and “channel set 3” comprises of channel 3 (=each of the channel sets is configured by one channel). The requestor provides a list of 3 available channels (=all of the channels, which includes two or more channels) and the responder provides a list of 2 “channel sets”, i.e., channels 1 3 available channels of the requestor (=predetermined frequency band). [0037]: the term “channel” is assumed to mean a frequency channel).

Regarding claims 2 and 12, Gong discloses all features of claims 1 and 11 as outlined above. 
Gong further discloses wherein the terminal capability information shows a maximum number of the number of channel sets ([0025]: list C, which is comprised by MCTS, indicates channels that both the responder and the requestor can use. [0033]: MCTS shows only 2 “channel sets” are free in the list, i.e., channels 1 and 3).

Regarding claim 3, Gong discloses all features of claim 1 as outlined above. 
Gong further discloses wherein the receiver is configured to receive the terminal capability information transmitted from terminals which are compatible with the multi-user communication after the transmitter transmits the information (Fig. 6, [0034]-[0035]: after requestor sends MRTS (=information) to multiple responders, responders A-B provide MCTS to the requestor. Fig. 2: step 260. [0025]: requestor receives MCTS that comprises list C (=terminal capability information) from the responder. [0037]: multi-user MIMO may be used for communication).

Regarding claim 13, Gong discloses all features of claim 11 as outlined above. 
Gong further discloses receiving the terminal capability information transmitted from terminals which are compatible with the multi-user communication as a response to the information (Fig. 6, [0034]-[0035]: in response to the requestor sending MRTS (=information) to multiple responders, responders A-B provide MCTS to the requestor. Fig. 2: step 260. [0025]: requestor receives MCTS that comprises list C (=terminal capability information) from the responder. [0037]: multi-user MIMO may be used for communication).

Regarding claim 5, Gong discloses all features of claim 1 as outlined above. 
Gong discloses wherein the control circuitry is configured to select first wireless communication devices from a plurality of terminals so that a total of the number of channels sets shown in the terminal capability information received from the first terminals is equal to or lower than a number of channel sets among which signals can be transmitted and received independently in the wireless communication device and among which determination of a carrier sense being busy or idle can be simultaneously performed in the wireless communication device (Fig. 6, [0034]-[0035]: requestor selects responders A and B (=first wireless communication devices from a plurality of terminals) to transmit data on 2 channel sets (channels 1 and 3) indicated in MCTS by the responders which is lower than the 3 channel sets (channels 1-3) that the requestor can use to transmit and receive signals (MRTS, MCTS, Data, and BA) in channels 1-3 at different times (=independently). [0025]: requestor receives MCTS that comprises list C (=terminal capability information) from the responder. [0022]: requestor senses available channels to be free. Fig. 6, [0035]: channels 1-3 are determined to be free by the requestor and MRTS are transmitted to responders A-B at the same time), and perform the assignment of the channels for the first terminals (Fig. 2: steps 270-275. [0025]: after receiving MCTS, requestor selects all or some channels in list C (=terminal capability information) for a communication and notifies the responder which channels have been selected for communication).

Regarding claim 15, Gong discloses all features of claim 11 as outlined above. 
Gong discloses selecting first terminals from a plurality of terminals so that a total of the number of channels sets shown in the first information received from the terminal capability terminal is equal to or lower than a number of channel sets among which signals can be transmitted and received independently in the wireless communication device and among which determination of a carrier sense being busy or idle can be simultaneously performed in the wireless communication device (Fig. 6, [0034]-[0035]: requestor selects responders A and B (=first wireless communication devices from a plurality of terminals) to transmit data on 2 channel sets (channels 1 and 3) indicated in MCTS by the responders which is lower than the 3 channel sets (channels 1-3) that the requestor can use to transmit and receive signals (MRTS, MCTS, Data, and BA) in channels 1-3 at different times (=independently). [0025]: requestor receives MCTS that comprises list C (=terminal capability information) from the responder. [0022]: requestor senses available channels to be free. Fig. 6, [0035]: channels 1-3 are determined to be free by the requestor and MRTS are transmitted to responders A-B at the same time); and 
performing the assignment of the channels for the first terminals (Fig. 2: steps 270-275. [0025]: after receiving MCTS, requestor selects all or some channels in list C (=terminal capability information) for a communication and notifies the responder which channels have been selected for communication).

Regarding claim 10, Gong discloses all features of claim 1 as outlined above. 
Gong further discloses further comprising at least one antenna ([0014]: at least one antenna).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Liang et al. (US 2013/0336153 A1).

Regarding claims 4 and 14, Gong discloses all features of claims 1 and 11 as outlined above. 
Gong does not disclose, but Liang discloses further comprising a transmitter configured to transmit a second information showing a required number of the channel sets (Fig. 7: source eNB transmits measurement configuration to terminal. [0101]-[0103]: measurement configuration includes required number of frequencies and/or cells to be reported, wherein the number of cells to be reported is B=1 and the number of frequencies to be reported is A=2), 
wherein the receiver is configured to receive the terminal capability information transmitted from terminals in each of which the number of the channel sets is equal to or greater than the required number (Fig. 7: source eNB receives transmits measurement report from terminal. [0100]-[0103]: measurement report is transmitted when the report satisfies the report condition. For example the report for frequencies includes A=2 measurements and the report for cells includes B=1 measurement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the requestor and the responder when transmitting list C, as taught by Gong, to send measurement configuration with required number of frequencies 
Doing so provides a trigger for sending the measurement report (Liang: [0100]).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Fukumoto et al. (US 2012/0094706 A1).

Regarding claims 6 and 16, Gong discloses all features of claims 1 and 11 as outlined above. 
Gong does not disclose, but Fukumoto discloses wherein the receiver is configured to receive a third information transmitted from terminals, showing a maximum number of channels which are able to be consecutively taken in one channel set (Figs. 5-6, [0059]-[0062]: terminal apparatus 10 transmits frequency band information (=third information) to base station apparatus 20 indicating different patterns (=channel sets) the terminal apparatus 10 can use, i.e., 2 patterns comprising of bands 1-2 (=maximum number of channels which are able to be consecutively taken in one channel set) or band 3), and 
the control circuitry is configured to perform the assignment of the channels so as to satisfy a constraint on the maximum number of channels shown in the third information ([0063]: base station apparatus 20 selects frequency band to be used for communication with the terminal apparatus 10 according to the frequency band information and avoid allocations for impossible combination of frequency bands).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder and the requestor, as taught by Gong, to provide frequency band information indicating different patterns of available bands, and selecting 
Doing so allows the base station apparatus 20 to detect available frequency band for the terminal apparatus 10 and prevent unnecessary allocations and efficiently use the frequency bands (Fukumoto: [0063]).

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Kim et al. (US 2013/0265907 A1).

Regarding claims 7 and 17, Gong discloses all features of claims 1 and 11 as outlined above. 
Gong does not disclose, but Kim discloses wherein the receiver is configured to receive a fourth information transmitted from terminals, showing a maximum width of channels which are able to be consecutively taken in one channel set (Fig. 5A: step 502. [0041], [0043]: access point receives association request (=fourth information) from 802.11ac STA indicating the maximum channel width supported by the 802.11ac STA, i.e., 20 MHz channel width, 40 MHz channel width, etc. Fig. 3, [0024]-[0025]: based on IEEE 802.11ac standard and for a 20 MHz channel width, 8 consecutive channels can be used in a channel set, whereas for a 40 MHz channel width, 4 consecutive channels can be used in a different channel set), and 
the control circuitry is configured to perform the channel assignment so as to satisfy a constraint on the maximum width of channels shown in the fourth information ([0042]-[0043]: access point returns an association response indicating the channel number based on the maximum channel width supported by the 802.11ac STA indicated in the association request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder and the requestor, as taught by Gong, 
Doing so allows the station to associate with the access point that can support the station’s capabilities (Kim: [0044]).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Siomina et al. (US 2015/0181583 A1).

Regarding claims 8 and 18, Gong discloses all features of claims 1 and 11 as outlined above. 
Gong does not disclose, but Siomina discloses wherein the receiver is configured to receive a fifth information related to a guard band according to whether the guard band is required to be positioned between the number of channel sets in terminals band (Fig. 7: steps 701-702. [0141], [0144]-[0145]: first node receives guard band patterns and information enabling the configuring of the pattern from second node and third node. [0353]: guard band are designed to protect channel types. [0132]: any of the first node, second node, and third node can be a network node 516 or a wireless device 531. [0371], [0373], [0375]: third node sends frequency-related information to UE/radio node which includes channel bandwidth(s) of carrier(s) and frequency band indicator(s) of frequency band(s) which needs to be protected), and 
the control circuitry is configured to perform the channel assignment so as to satisfy a constraint concerning the guard band shown in the fifth information (Fig. 7: step 706. [0165]: first node configures second node and third node to adapt its transmission/reception based on configured pattern-based guard band, see Fig. 6 and [0133]: guard bands are set in the time domain but may also be set for the frequency domain).

Doing so provides a handling pattern-based guard band (Siomina: abstract) and improving a configuring of the guard bands (Siomina: [0091]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Hart et al. (US 2011/0222486 A1) (cited in IDS filed 01/13/2017).

Regarding claim 19, Gong discloses all features of claim 1 as outlined above. 
Gong does not disclose, but Hart discloses wherein if channels consecutive in frequency are treated as a single group in the assignment of channels to the wireless communication device, a number of groups is less than or equal to the number of channel sets shown by the terminal capability information ([0026]: the AP receives from client devices which version of 802.11 standard (=terminal capability information) the client device is compliant and determines whether the client device has higher bandwidth capability or lower bandwidth capability. Fig. 5, [0034]: AP sends control frame 100 to indicate that third and fourth channels (=consecutive in frequency) are being bonded together for 802.11ac client device. [0036]: DL packet 115 is sent to 802.11ac client device in bonded third and fourth channels. [0016]: 802.11ac client devices can operate on multiple adjacent channels which may even include on two non-adjacent sets of bonded channels (=channel sets). Note: multiple adjacent channels include at least two channels. The control frame indicates that two channels are being bonded for DL transmission. Thus the number of groups is at least equal to the number of channel sets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder when sending MCTS and the requestor when sending data frame, as taught by Gong, to include which 802.11 standard the client device is compliant, and to send control frames indicating what channels are bonded based on the 802.11 standard compliance of the client device and the downlink packet on the assigned bonded channels to the client, respectively, as taught by Hart.
Doing so allows the AP to re-allocate its usage of the channels to better serve the different types of client devices of different bandwidth capabilities in a mixed BSS (Hart: [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/T.H.N./Examiner, Art Unit 2478     

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478